Case: 13-50240      Document: 00512551403         Page: 1    Date Filed: 03/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-50240                               FILED
                                  Summary Calendar                         March 6, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAUL DAVID COPELAND, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-127-1


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       A grand jury charged Paul David Copeland, Jr., with 78 counts of
possessing pseudoephedrine knowing, or having reasonable cause to believe,
that the pseudoephedrine would be used to manufacture methamphetamine;
with one count of conspiracy to manufacture methamphetamine, and to
purchase pseudoephedrine with the intent to manufacture methamphetamine;


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50240    Document: 00512551403     Page: 2   Date Filed: 03/06/2014


                                 No. 13-50240

and with one count of attempting to manufacture methamphetamine.
Following a trial, a jury found Copeland guilty on all counts. The district court
sentenced him to 240 months of imprisonment on each count, all to be served
concurrently to each other and to his state sentence.
      Copeland timely appealed and, having preserved the issue in district
court, now challenges the legal sufficiency of the evidence supporting his
conviction on every count. See United States v. Ollison, 555 F.3d 152, 158 (5th
Cir. 2009). The evidence at trial showed that Copeland purchased medications
containing pseudoephedrine 145 times between 2006 and 2011.             Further
evidence showed that a truck with a camper shell and a trailer, both owned or
used by Copeland, contained numerous items and chemicals used to
manufacture methamphetamine. Several witnesses testified that they had
provided Copeland with medications containing pseudoephedrine in exchange
for cash and/or the manufactured methamphetamine. Joseph Miles testified
not only that he had provided Copeland with pseudoephedrine-containing
medications, but also that he had seen Copeland make methamphetamine and
that Copeland attempted to teach him to make it. Miles’s wife testified that
she had provided Miles and Copeland with pseudoephedrine-containing
medications and that she believed both were making methamphetamine. An
acquaintance testified that Copeland had frequently spoken about making
methamphetamine. Viewing the evidence at trial in the light most favorable
to the verdict, a reasonable trier of fact could have found that the evidence
established beyond a reasonable doubt Copeland’s guilt as to each of the
charged offenses. See United States v. Percel, 553 F.3d 903, 910 (5th Cir. 2008).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2